DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
The amendment filed 7-5-2022 has been entered into the record.  Claims 2, 3, 6-8, 10-34, 36-50, 52-55, 58, 63, 67, 68, 70, 73 and 78 have been cancelled.  Claims 1, 4, 5, 9, 35, 51, 56, 57, 59, 60-62, 64-66, 69, 71, 72 and 74-77 are pending.  Claims 1, 4, 5, 9, 35, 51, 56, 57, 61, 62, 64-66, 69, 71, 72, 76 and 77 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 59, 60, 74 and 75 drawn to an invention nonelected without traverse.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
It is noted that a method of treatment of an inflammatory response, an infection or a disease or condition caused by Haemophilis influenzae by administering to the subject an effective amount of a Fab fragment of an antibody comprising:

    PNG
    media_image1.png
    357
    797
    media_image1.png
    Greyscale

is allowable, search and examination has been extended to other conditions and other biofilm-forming microorganisms set forth in claims 61, 62, 76 and 77 with the same Fab antibody.


Rejections Withdrawn
Any Objection/Rejection not reiterated herein is withdrawn in view of the amendment to the claims and Applicant’s arguments.

Rejections Maintained
Claims 1, 4, 5, 9, 35, 51, 56, 57, 61, 62, 64-66, 69, 71, 72, 76 and 77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12 and 18-22 of U.S. Patent No. 10,940,204. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims in view of the equivalent thereof language in both the antibody binding site and the antibody per se which are administered in vivo and have the same therapeutic or detection effects (biofilm disruption, infection, disease or condition associated with a biofilm).  Inasmuch as the equivalent antibody is administered the effects upon inflammation or an inflammatory response is necessarily present.
Claims 9 and 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12 and 18-22 of U.S. Patent No. 11,940,204 in view of the state of the art cited in various publications of record in the PTOL-1449, in that it was well known at the time of the invention that antibodies and antibiotics were synergistic in the resolution of biofilms, as the disruption of the biofilms with antibodies rendered the bacteria susceptible to the antibiotics.

Response to Applicant’s Arguments
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that the SEQ ID NO:130 and 131 are different and not obvious in view of the reasons set forth in the written description rejection.  This is not persuasive, the claims of the ‘204 patent recite SEQ ID NOS: 53 and 57 which have the presently claimed sequences set forth in 1(a) and 35(a) and are 100% identical to that which is claimed herein in claims 57 and 72.  As such, the dependent claims necessarily possess the sequence the instant broadly claimed antibody.    

    PNG
    media_image2.png
    337
    1050
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    335
    1037
    media_image3.png
    Greyscale


New Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 9, 35, 51, 56, 57, 61, 62, 64-66, 69, 71, 72, 76 and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treatment, in a subject in need thereof of one or more of an inflammatory response, an infection or a disease or condition caused by Haemophilus influenzae, S.aureus, P aeruginosa, B cenocepacia by administering an effective amount of a Fab fragment of an antibody comprising:

    PNG
    media_image1.png
    357
    797
    media_image1.png
    Greyscale

and additionally, wherein the Fab fragment of a) comprises an HC variable region as set forth in SEQ ID NO: 53 or an HC variable region having at least 90% sequence identity to SEQ ID NO: 53; and an LC variable region as set forth in SEQ ID NO: 57 or an LC variable region having at least 90% sequence identity to SEQ ID NO: 57 , it does not reasonably provide enablement for prevention or treatment or prevention of condition associated with the biofilm-forming microorganism is selected from the group of: a chronic non-healing wound, a venous ulcer, a diabetic foot ulcer, a sinus infection, sinusitis, bronchitis, a chronic obstructive pulmonary disease (COPD), an exacerbation of COPD, chronic cough, complications of or primary cause of cystic fibrosis (CF), cystic fibrosis, complications of or primary cause of community acquired pneumonia (CAP), CAP, a urinary tract infection, a recurrent urinary tract infection, a pulmonary infection, a lung infection of a cystic fibrosis patient, an infection of the gastrointestinal tract (GI), diarrhea, cholera, gall stones, gastric ulcers, an infection of the genital tract, dental caries, periodontitis, peri-implantitis, a periodontal disease, native valve infectious endocarditis, osteomyelitis, rhinosinositis, prostatitis, abscesses, 'staph' infections, impetigo, secondary infection of burns, Lyme disease, tuberculosis, an infection associated with implanted prostheses, an infected artificial device, an infected joint, a catheter-associated infection, an infected tent or other surgical implant (see claims 61 and 76) or any other claimed microorganism as set forth in claims 62 and 77.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The teachings of the specification provide the antibody known as mIhfB4NTHI (see Table 1 specification page 56) as having 
    PNG
    media_image1.png
    357
    797
    media_image1.png
    Greyscale

provides for treatment of infection, inflammation (inflammatory response) and disease caused by Haemophilus influenzae S.aureus, P. aeruginosa, and  B cenocepacia by means of the disruption of biofilms formed by the bacteria.  The specification also teaches that the treatment provides for a reduction/inhibition of inflammatory cytokines.  The specification teaches that the antibody provides the activity as a result of binding the tip of the DNABII protein of Haemophilus influenzae S.aureus, P. aeruginosa, and  B cenocepacia biofilms. Antibodies that do not bind do not exhibit any claimed activity; see in particular Figures 2, 3 and Figure 9 of the specification as it related to murine or rabbit IgGFab used as a non-binding control).  Binding to the vast majority of the claimed microorganisms has not been shown in the specification.
	As to prevention of infection, disease or an inflammatory response, the specification does not teach that the Fab fragment provides for prevention when administered prior to infection.  The Fab antibody lacks the necessary components to provide for opsonolysis, complement mediated lysis or opsonization.  There is no evidence that any Fab fragment provides for complete prevention of infection as claimed.  While passive immunization with the antibody fragment may protect/provide prophylaxis against the disease or condition caused by a microorganism, the invasion of a single microorganism (i.e. prevention) has not been established in the art or in the specification as filed.  The evidence of record fails to establish how to prevent infection.   
	There is no evidence of record that the claimed antibody binds to any other DNABII protein from any other claimed microorganism, binds to any other microorganism in situ or provides any efficacy for any other disease or condition as claimed. Inasmuch as the specification shows that non-binding antibodies do not have efficacy, absent evidence of binding the specification to other listed microorganisms, the specification does not teach how to use the claimed antibody for treatment of disease, infection or inflammation caused thereby.  In the absence of any evidence to the contrary.  The skilled artisan would be unable to use the claimed invention commensurate in scope with the claims.  For the foregoing reasons, the specification is not enabled for the claimed scope.

Status of Claims
Claims 1, 4, 5, 9, 35, 51, 56, 57, 61, 62, 64-66, 69, 71, 72, 76 and 77 stand rejected.  Claims 59-60, 74-75 remain withdrawn from consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645